 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 1 of 52



Stuart C. Gillespie (CO Bar No. 42861)
       (pro hac vice pending)
Caitlin Miller (CO Bar No. 50600)
       (pro hac vice pending)
Earthjustice
633 17th Street, Suite 1600
Denver, CO 80202
sgillespie@earthjustice.org
Phone: (303) 996-9616
Fax: (303) 623-8083

Attorneys for Plaintiffs Lower San Pedro
Watershed Alliance; Center for Biological
Diversity; Sierra Club; Maricopa Audubon
Society; Tucson Audubon Society; and
Cascabel Conservation Association

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA
___________________________________
                                           )
Lower San Pedro Watershed Alliance;        )
Sierra Club; Center for Biological         )
Diversity; Maricopa Audubon Society;       ) No. _______________
Tucson Audubon Society; and                )
Cascabel Conservation Association,         )
                                           )
                         Plaintiffs,       )
                                           )
v.                                         ) COMPLAINT FOR DECLARATORY
                                           ) AND INJUNCTIVE RELIEF
Col. Aaron Barta, in his official capacity )
as Commander of the Los Angeles District )
of the U.S. Army Corps of Engineers; and )
the U.S. Army Corps of Engineers,          )
                                           )
                                           )
                         Defendants.       )
___________________________________ )
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 2 of 52



                                    INTRODUCTION
       1.    The San Pedro River is the last, major free-flowing river in the desert
southwest, a sanctuary for millions of migrating birds, and home to one of the most
diverse assortment of animal and plant species in the United States. Groundwater
sustains the San Pedro River’s flows, as well as its riparian vegetation and springs,
especially during the seasons with little or no rainfall.
       2.    Recognizing the importance of the San Pedro River, Congress designated
36 miles of the River’s upper basin as the San Pedro Riparian National Conservation
Area (SPRNCA), for which the United States holds an express federal reserved water
right, to protect the River’s aquatic and riparian resources, as well as its recreational,
scientific, cultural, and wildlife values. 16 U.S.C. §§ 460xx(a), 460xx-1(d).
       3.    In this increasingly arid environment, El Dorado Benson, LLC (El Dorado)
obtained approval from the City of Benson, Arizona, to transform 12,167 acres of
largely undeveloped habitat approximately two miles upland from the San Pedro River
into a master-planned community that integrates 28,000 residential units with local
businesses, open spaces, and luxurious amenities, including golf courses, resorts,
fountains, lakes, and a town center.
       4.    El Dorado proposes to pump groundwater from the underlying aquifer at a
rate of 8,427 acre-feet per year to support 70,000 new residents and replicate an Italian
ecosystem in the Sonoran desert of Arizona, as depicted below.




                                              1
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 3 of 52




       5.    This magnitude of groundwater pumping threatens the San Pedro River’s
surface and subsurface flows, irreversibly degrading the River’s riparian habitat and
adversely affecting hundreds of migratory bird species, including multiple endangered
and listed species that depend on the River for their survival. In addition, the proposed
development would degrade thousands of acres of upland habitat and significantly alter
surface hydrology, resulting in increased runoff and erosion into the San Pedro River.
       6.    El Dorado cannot develop its proposed project—an integrated,
master-planned community—on this site without a Clean Water Act Section 404 Permit
from the U.S. Army Corps of Engineers (Corps). The site is characterized by a dense
network of ephemeral streams directly tributary to the San Pedro River. These
jurisdictional washes weave across the site like capillaries through tissue and cannot be
disturbed without a 404 Permit from the Corps.
       7.    El Dorado seeks to obtain authorization from the Corps to fill these
jurisdictional washes through a phased permitting process. El Dorado requested a 404
permit for an 8,212-acre portion of the proposed development, which would straddle 75-
miles of jurisdictional waters. El Dorado needs a permit to fill these washes at over 350
locations spread broadly across the site to develop a cohesive, master-planned
community. El Dorado will seek additional 404 permits from the Corps for the rest of
the proposed development.
       8.    Under these circumstances, the Corps has an obligation under the National
Environmental Policy Act of 1969 (NEPA), 42 U.S.C. § 4321, et seq., to thoroughly
analyze the environmental consequences of granting a 404 Permit to El Dorado,
including the significant adverse effects of the entire Vigneto development on upland
habitat, surface hydrology, groundwater, riparian habitat, the SPRNCA(including
federally reserved water rights), endangered species, and critical habitat. See White
Tanks Concerned Citizens, Inc. v. Strock, 563 F.3d 1033, 1042 (9th Cir. 2009)




                                            2
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 4 of 52



(“Because this project’s viability is founded on the Corps’ issuance of a Section 404
permit, the entire project is within the Corps’ purview.”).
       9.    In addition, the Corps must thoroughly analyze the impacts of the proposed
Vigneto development to comply with the Clean Water Act (CWA), 33 U.S.C. § 1251, et
seq., and its implementing regulations, including the obligation to adequately mitigate
the unavoidable impacts of granting a 404 Permit.
       10.   The Environmental Protection Agency (EPA) repeatedly directed the Corps
to prepare a comprehensive analysis of the entire Vigneto development based on high
quality data, adequate public disclosure, and thorough NEPA analysis.
       11.   Instead, the Corps prepared an incomplete Environmental Assessment (EA)
that ignored the significant impacts of granting a 404 Permit for the Vigneto
development.
       12.   In the EA, the Corps artificially narrowed its scope of analysis in two ways
to avoid analyzing the impacts of El Dorado’s 12,167-acre master-planned community.
First, the Corps limited its analysis to a so-called “Phase I” permitting area that
encompasses 8,212 acre. This permitting area does not, however, correspond with El
Dorado’s approved plan for the Vigneto development. Instead, the Corps based this
permitting area on a prior plan by a different developer that lapsed over a decade ago
and did not encompass El Dorado’s plan to build a 12,167-acre development.
       13.   Second, the Corps narrowed its scope of analysis even further by claiming
it could only analyze 1,919 acres within the 8,212-acre permit area. The 1,919-acre
scope of analysis included only: (1) the ephemeral washes to be filled under the 404
Permit and some upland areas around those washes; (2) avoided ephemeral washes and
associated primary and secondary buffers around the avoided washes; and (3) an offsite
parcel to be used for compensatory mitigation.
       14.   The Corps justified its limited scope of analysis area by assuming that
someone else could hypothetically develop the property, separate and apart from El
Dorado’s proposed project, without a 404 Permit. Based on this assumption, the Corps




                                             3
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 5 of 52



ignored the significant environmental consequences of its decision to grant a 404 Permit
for the proposed Vigneto development, leading to a flawed EA and improper CWA
analysis.
       15.     The Corps’ refusal to consider the impacts of the Vigneto development was
arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,
violating the Administrative Procedure Act (APA), 5 U.S.C. §§ 701–06. Plaintiffs bring
this lawsuit asserting violations of the NEPA, the CWA, and their implementing
regulations.
       16.     Plaintiffs seek declaratory and injunctive relief to remedy the alleged
violations of law set forth below. Plaintiffs ask the Court to set aside and vacate the
Corps’ decision granting the 404 Permit.
                             JURISDICTION AND VENUE
       17.     Plaintiffs bring this action pursuant to the APA, 5 U.S.C. § 706(2), which
waives the federal defendants’ sovereign immunity, see id. § 702.
       18.     This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.
§ 1331 (federal question jurisdiction).
       19.     This Court has authority to grant declaratory and injunctive relief pursuant
to 28 U.S.C. §§ 2201–02, 5 U.S.C. §§ 705–06, and Rule 65 of the Federal Rules of Civil
Procedure. This Court also has inherent authority to award injunctive relief.
       20.     This Court has authority to award costs and attorneys’ fees under 28 U.S.C.
§ 2412.
       21.     Venue is properly vested in this District pursuant to 28 U.S.C. § 1391(e)(i)
because a substantial part of the events or omissions giving rise to Plaintiffs’ claims
occurred in this District. The challenged federal action is a permit authorizing activities
in Benson, Arizona. Plaintiffs Lower San Pedro Watershed Alliance, Center for
Biological Diversity, Maricopa Audubon Society, Tucson Audubon Society, and
Cascabel Conservation Association, as well as the Grand Canyon Chapter of the Sierra
Club, are headquartered within Arizona.




                                              4
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 6 of 52



       22.   This case should be assigned to the Tucson Division of this Court because
the challenged federal action authorizes activities on property in Cochise County, which
is within the Tucson Division. See LRCiv 77.1(a), (c).
                                       PARTIES
       23.   Plaintiff LOWER SAN PEDRO WATERSHED ALLIANCE (Watershed
Alliance) is a landowner-based nonprofit conservation organization headquartered in
Mammoth, Arizona. The Watershed Alliance has nearly 200 members, about half of
whom manage thousands of acres of land in the Lower San Pedro Basin. Most of the
members owning land in this watershed reside in Cochise County. The organization is
dedicated to protecting the threatened lower San Pedro riparian ecosystem and
supporting watershed. Its members regularly survey for western yellow-billed cuckoos,
southwestern willow flycatchers, and other threatened and endangered species in the
middle and lower San Pedro watersheds. The Watershed Alliance has a history of
advocacy on behalf of the San Pedro River—particularly the need to protect its flows
from excessive groundwater pumping—and previously has written to the Corps and the
City of Benson urging that endangered species and San Pedro stream flows be protected
from the Vigneto development.
       24.   Plaintiff SIERRA CLUB is a national nonprofit organization with 64
chapters and more than 630,000 members dedicated to exploring, enjoying, and
protecting the wild places of the earth; to practicing and promoting the responsible use
of the earth’s ecosystems and resources; to educating and enlisting humanity to protect
and restore the quality of the natural and human environment; and to using all lawful
means to carry out these objectives. The Grand Canyon Chapter of the Sierra Club is
headquartered in Phoenix and has approximately 12,600 members in the state of
Arizona. The Sierra Club’s concerns encompass protection of the San Pedro River,
desert grasslands, and woodlands of the Whetstone Mountains. The Sierra Club’s
members enjoy wildlife watching in these areas and have advocated for protections of
endangered and threatened wildlife in the area, including the jaguar, ocelot,




                                            5
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 7 of 52



southwestern willow flycatcher, and northern Mexican gartersnake. Members of the
Grand Canyon Chapter monitor water quality on the upper and middle San Pedro River
each month from May through October and assist with annual wet-dry mapping of the
River. The Sierra Club has provided comments to the City of Benson on the proposed
Villages at Vigneto development, and Sierra Club members have attended public
meetings on Vigneto to oppose the development.
       25.   Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (CBD) is a nonprofit
corporation headquartered in Tucson, with more than 50,000 members. CBD works to
raise public awareness and to preserve, protect, and restore biodiversity, native species,
ecosystems, and public lands. CBD’s members research, study, observe, publicize, and
seek protection for ecosystems, plants, and animals, including the San Pedro River,
jaguar, ocelot, yellow-billed cuckoo, southwestern willow flycatcher, lesser long-nosed
bat, and northern Mexican gartersnake. CBD and its members analyze and disseminate
information to the public about the areas affected by the decreasing water levels in the
San Pedro River. CBD’s and its members’ extensive involvement in the San Pedro
River includes over 25 years of activism and litigation, including advocacy to prevent
the proposed Villages at Vigneto development’s harmful environmental impacts.
       26.   Plaintiff MARICOPA AUDUBON SOCIETY (Maricopa Audubon) is an
organization of volunteers dedicated to the enjoyment of birds and other wildlife, with a
primary focus on the conservation and restoration of the riparian habitat of the southwest
through education and community involvement. Maricopa Audubon is a nonprofit
Arizona organization headquartered in Phoenix, with approximately 2,500 members.
Maricopa Audubon has a long history of involvement with the San Pedro River,
including being instrumental in the successful 1977 opposition to the proposed
Charleston Dam, which would have inundated the southern half of the upper San Pedro
River. Maricopa Audubon’s volunteers and members use, enjoy, and benefit from the
San Pedro River for wildlife observation, research, education, and recreational activities.




                                            6
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 8 of 52



       27.   Plaintiff TUCSON AUDUBON SOCIETY (Tucson Audubon) is a
nonprofit conservation organization that inspires people to enjoy and protect birds
through recreation, education, conservation, and restoration of the environment upon
which we all depend. Founded in 1949, Tucson Audubon has more than 2,500
members. Tucson Audubon established the Arizona Important Bird Area (IBA)
Program in 2001, which seeks to identify and protect vital habitats for birds in Arizona,
and is a steward of the Lower San Pedro Global IBA. Tucson Audubon and its members
have surveyed for western yellow-billed cuckoos in the Lower San Pedro Global IBA
and in southeastern Arizona mountain ranges, including the Whetstone Mountains.
Tucson Audubon advocated for the designation of the SPRNCA in 1988, the designation
of the Upper San Pedro Global IBA by the American Bird Conservancy in 1996, the
designation of the Lower San Pedro Global IBA in 2008, litigation to protect
southwestern willow flycatcher critical habitat in 2009, and continues to advocate for the
health of the watershed.
       28.   Plaintiff CASCABEL CONSERVATION ASSOCIATION (CCA) is a
nonprofit conservation group headquartered in Cochise County. CCA is dedicated to the
collaborative stewardship of the middle San Pedro watershed in a way that promotes the
health, stability, and diversity of the whole community, including its earth, waters,
plants, and animals. Founded in 1997, CCA has about 150 members primarily from
Cochise and Pima Counties. CCA runs retreat and education programs to provide
members of the public with information and an appreciation for the middle San Pedro
watershed. CCA has advocated for both the City of Benson and the Corps to more fully
evaluate the impact the proposed Vigneto development would have on water resources
and the riparian habitat of the San Pedro River. For the last four years, CCA has
conducted official surveys for western yellow-billed cuckoos on the San Pedro River in
support of the National Audubon Society’s IBA Program.
       29.   Plaintiff Organizations have long histories of advocating for the protection
of the San Pedro River ecosystem and its supporting watershed, and for the sensitive




                                            7
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 9 of 52



species that rely on those habitats, including: filing legal challenges to other federal
actions and development projects whose groundwater pumping threatened to reduce San
Pedro River flows and degrade habitat; commenting on proposed rules to list species and
designate critical habitat in the San Pedro watershed under the Endangered Species Act
(ESA), 16 U.S.C. § 1531 et seq.; collecting and submitting data to federal agencies—
including the Corps—on occurrences and habitat use by threatened and endangered
species and other wildlife in the watershed; and sending letters to federal agencies and
local political subdivisions urging that the San Pedro River, the watershed’s native
ecosystems, and the area’s sensitive species be protected from large development
projects, including the Villages at Vigneto.
       30.   The Plaintiff Organizations submitted extensive comments regarding the
significant effects of granting a 404 Permit on the environment, including the effects of
construction activities, increased runoff and sedimentation, groundwater pumping, and
induced growth.
       31.   Plaintiff Organizations’ members and staff derive educational, scientific,
aesthetic, recreational, and spiritual benefits from the San Pedro River watershed,
including its hemispherically-significant bird migration corridor, International Birding
Areas, extraordinary biological diversity, and the ecosystem services the watershed
provides. Plaintiffs’ members and staff enjoy activities that include viewing, studying,
and photographing the birds, wildlife, and habitats in the middle and lower San Pedro
watersheds, and have concrete plans to continue these activities. Many of Plaintiffs’
members live along the San Pedro River or in the middle or lower San Pedro watershed,
and participate in these activities daily.
       32.   Plaintiffs’ members also live and own property in close proximity to the
proposed Vigneto development, including in the alluvial fan—a triangle-shaped deposit
of sediment—immediately downstream from the proposed development. These
members enjoy the peace and solitude of the San Pedro River valley, including the
opportunity to birdwatch during the day, enjoy unspoiled vistas of the Whetstone




                                               8
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 10 of 52



Mountains in the evening, and stargaze at night. These members also depend upon the
ephemeral washes that run across the Vigneto development to convey stormwater runoff
from the Whetstone Mountains down to the San Pedro River.
       33.    The Corps’ decision to grant a 404 Permit for the Vigneto development
threatens these members’ recreational interests and enjoyment of their own property.
With a 404 Permit, El Dorado would fill and irreversibly alter the natural washes that
protect these members’ properties. The development would also destroy thousands of
acres of upland habitat, exponentially increasing runoff and erosion on these members’
property. In addition, the Vigneto development would increase light and noise pollution,
while also degrading scenic vistas of the Whetstone Mountains. Moreover, groundwater
pumping at the proposed development would lower the groundwater table, impairing
riparian habitat along the San Pedro River and adversely affecting Plaintiffs’ enjoyment
of species that depend on this habitat.
       34.    The legal violations alleged in this complaint cause direct injury to the
scientific, aesthetic, recreational, conservation, educational, spiritual, and other interests
of Plaintiffs and their members and staff. These are actual, concrete injuries to
Plaintiffs, caused by Defendants’ failure to comply with NEPA, the CWA, and their
implementing regulations and policies. Unless the requested relief is granted, Plaintiffs’
interests will continue to be injured by the Defendants’ failure to comply with NEPA
and the CWA. The relief sought herein would redress Plaintiffs’ injuries. Plaintiffs
have no other adequate remedy at law.
       35.    Defendant COLONEL AARON BARTA is sued in his official capacity as
Commander and District Engineer of the Los Angeles District of the U.S. Army Corps
of Engineers. The Los Angeles District Engineer is responsible for issuing and
overseeing dredge and fill permits under CWA Section 404 in the District, which
includes Cochise County, Arizona. The Los Angeles District office issued the section
404 Permit that is the subject of this litigation.




                                              9
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 11 of 52



        36.    Defendant UNITED STATES ARMY CORPS OF ENGINEERS is the
 federal agency within the Department of Defense responsible for issuing dredge and fill
 permits under CWA Section 404.
                              STATUTORY BACKGROUND
I.     The Clean Water Act
        37.    With the enactment of the CWA, Congress set forth a comprehensive
 program to “restore and maintain the chemical, physical, and biological integrity of the
 Nation’s waters,” to conserve the recreational value of such waters, and to protect
 wildlife species that rely on aquatic resources for their survival. 33 U.S.C. § 1251(a).
        38.    Section 404 of the CWA authorizes the Corps to regulate and issue federal
 permits “for the discharge of dredged or fill material into the navigable waters at
 specified disposal sites.” Id. § 1344(a).
        39.    A “discharge” is defined as “any addition of any pollutant to navigable
 waters from any point source.” Id. § 1362(12) and (16). “Dredged material” is
 “material that is excavated or dredged from waters of the United States.” 33 C.F.R. §
 323.2(c). “Fill material” includes any material placed in waters of the United States that
 has the effect of “replacing any portion of a water of United States with dry land;” or
 “changing the bottom elevation of any portion of a water of the United States.” Id. §
 323.2(e)(1)(i)–(ii).
        40.    “Navigable waters” means the “waters of the United States.” 33 U.S.C.
 § 1362(7). “[W]aters of the United States” includes “[a]ll interstate waters,” “[a]ll
 tributaries . . . of [interstate waters],” and “[a]ll waters . . . whether they are determined .
 . . to have a significant nexus to a[n interstate water].” 33 C.F.R. § 328.3(a)(1), (5), (7).
        41.    When it reviews a permit application, the Corps must follow binding
 guidelines established by the Corps and the EPA (the “404(b)(1) Guidelines” or the
 “Guidelines”), which are codified at 40 C.F.R. Part 230. See 33 U.S.C. § 1344(b).
        42.    The Guidelines prohibit the permitting of projects in three instances
 relevant to this case. First, the Corps shall not issue a Section 404 permit “if there is a




                                               10
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 12 of 52



[1] practicable alternative to the proposed discharge [2] which would have less adverse
impact on the aquatic ecosystem, [3] so long as the alternative does not have other
significant adverse environmental consequences.” 40 C.F.R. § 230.10(a). “An
alternative is practicable if it is available and capable of being done after taking into
consideration cost, existing technology, and logistics in light of overall project
purposes.” Id. § 230.10(a)(2).
       43.      Second, the 404(b)(1) Guidelines prohibit the Corps from issuing a 404
permit “unless appropriate and practicable steps have been taken which will minimize
potential adverse impacts of the discharge on the aquatic ecosystem.” Id. § 230.10(d).
Consequently, those seeking a 404 permit must mitigate the impacts of the proposed
dredge and fill activities by “avoiding, minimizing, rectifying, reducing, or
compensating for resource losses.” 33 C.F.R. § 320.4(r)(1). The Corps “must determine
the compensatory mitigation to be required in a DA [404] permit, based on what is
practicable and capable of compensating for the aquatic resource functions that will be
lost as a result of the permitted activity.” 40 C.F.R. § 230.93(a)(1). In making this
determination, “the district engineer must assess the likelihood for ecological success
and sustainability, the location of the compensation site relative to the impact site and
their significance within the watershed, and the costs of the compensatory mitigation
project.” Id.
       44.      Third, the Corps is prohibited from issuing a 404 permit if the proposed
discharge of dredged or fill material “will cause or contribute to significant degradation
of the waters of the United States.” Id. § 230.10(c). Effects contributing to significant
degradation include adverse effects on human health or welfare; life stages of aquatic
life and other water dependent wildlife; aquatic ecosystem diversity, productivity, and
stability; and recreational, aesthetic, and economic values. Id.
       45.      Under the 404(b)(1) Guidelines, mitigation activities follow a three part
sequence. First, the district engineer must ensure that potential impacts from permitted
activities have been avoided to the maximum extent practicable. Id. § 230.91(c).




                                              11
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 13 of 52



 Second, remaining unavoidable impacts must be minimized to the extent appropriate and
 practicable. Id. Third, compensatory mitigation is then required for any impacts that
 cannot be avoided or minimized. Id.
        46.   Mitigation efforts must be monitored for an adequate period of time to
 ensure the project meets its performance standards and objectives. Id. § 230.96(b). A
 longer monitoring period is required where the aquatic resources at issue have slow
 development rates. Id.
        47.   The Corps must make a finding of non-compliance with the 404(b)(1)
 Guidelines where “[t]here does not exist sufficient information to make a reasonable
 judgment as to whether the proposed discharge will comply with these Guidelines.” Id.
 § 230.12(a)(3)(iv).
        48.   In addition to the 404(b)(1) Guidelines, the Corps has promulgated
 regulations that prohibit issuance of a any permit if the “district engineer determines that
 it would be contrary to the public interest.” 33 C.F.R. § 320.4(a)(1). This far-reaching
 inquiry requires the Corps to consider “the probable impacts” of a proposed project on
 “[a]ll factors which may be relevant to the proposal[,] including cumulative effects.” Id.
 The decision should “reflect the national concern for both protection and utilization of
 important resources.” Id.
        49.   The CWA imposes strict penalties, including civil and criminal sanctions,
 on any unauthorized discharge of a pollutant (including dredge or fill material) into
 waters of the United States. 33 U.S.C. § 1319.
II.    The National Environmental Policy Act
        50.   NEPA is “our basic national charter for protection of the environment,” 40
 C.F.R. § 1500.1(a). Congress enacted NEPA “to protect the environment by requiring
 that federal agencies carefully weigh environmental considerations and consider
 potential alternatives to the proposed action before the government launches any major
 federal action.” Lands Council v. Powell, 395 F.3d 1019, 1026 (9th Cir. 2005).




                                             12
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 14 of 52



       51.    NEPA implements the precautionary principle to think first, then act by
requiring agencies, “to the fullest extent possible . . . use all practicable means,
consistent with the requirements of [NEPA] and other essential considerations of
national policy, to restore and enhance the quality of the human environment and avoid
or minimize any possible adverse effects of their actions upon the quality of the human
environment.” 40 C.F.R. § 1500.2(f).
       52.    The scope of the NEPA analysis is essential to an informed decision
regarding the effects of the proposed action. NEPA emphasizes the importance of
coherent and comprehensive up-front environmental analysis to ensure informed
decision-making so that the agency will not act on incomplete information, only to
regret its decision after is it too late to correct.
       53.    A comprehensive analysis under NEPA also ensures that the public has
sufficient information to participate in the agency’s decision-making process.
       54.    A Section 404 dredge and fill permit issued by the Corps is a “Federal
action” to which NEPA applies. Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113,
1122 (9th Cir. 2005).
       55.    The Corps “has responsibility under NEPA to analyze all of the
environmental consequences of a project. Put another way, while it is the development’s
impact on jurisdictional waters that determines the scope of the Corps’ permitting
authority, it is the impact of the permit on the environment at large that determines the
Corps’ NEPA responsibility. The Corps’ responsibility under NEPA to consider the
environmental consequences of a permit extends even to environmental effects with no
impact on jurisdictional waters at all.” Id. at 1122.
       56.    The Corps’ NEPA regulations recognize that the scope of analysis for a 404
permit decision must
      address the impacts of the specific activity requiring a [Corps] permit and
      those portions of the entire project over which the district engineer has
      sufficient control and responsibility to warrant federal review . . . . Federal
      control and responsibility will include the portions of the project beyond the




                                                13
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 15 of 52



       limits of Corps jurisdiction where the cumulative Federal involvement of the
       Corps and other Federal agencies is sufficient to grant legal control over such
       additional portions of the project.

33 C.F.R. Pt. 325 App. B §§ 7(b)(1), 7(b)(2)(A) (emphasis added).

        57.      In order to determine whether sufficient control and responsibility exist
over the proposed project, the Corps typically considers the following factors:
       (i) Whether or not the regulated activity comprises “merely a link” in a
       corridor type project (e.g., a transportation or utility transmission project).
       (ii) Whether there are aspects of the upland facility in the immediate vicinity
       of the regulated activity which affect the location and configuration of the
       regulated activity.
       (iii) The extent to which the entire project will be within Corps jurisdiction.
       (iv) The extent of cumulative Federal control and responsibility.

Id. § 7(b)(2).

        58.      To fulfill Congress’s twin aims of comprehensive environmental analysis
and broad and informed public involvement, NEPA requires federal agencies to prepare
an environmental impact statement (EIS) for all “major Federal actions significantly
affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C); 40 C.F.R. §
1501.4.
        59.      To determine whether an EIS is required, the responsible agency may
prepare an Environmental Assessment (EA) with “sufficient evidence and analysis for
determining whether to prepare an environmental impact statement or a finding of no
significant impact.” 40 C.F.R. § 1508.9. The agency may forego preparation of an EIS
if it makes a “finding of no significant impact” (FONSI), id. §§ 1501.4(e), 1508.13, and
provides a convincing statement of reasons to explain why a project’s impacts are
insignificant.
        60.      If the EA establishes that the agency’s action may have a significant effect
upon the environment, an EIS must be prepared.




                                               14
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 16 of 52



        61.   Relevant factors in determining whether an EIS is necessary include
“considerations of both context and intensity.” 40 C.F.R. § 1508.27. Some of the
factors relevant to “intensity” are:
               Unique characteristics of the geographic area such as proximity to
                 historic or cultural resources, park lands, prime farmlands, wetlands,
                 wild and scenic rivers, or ecologically critical areas.

               The degree to which the effects on the quality of the human
                 environment are likely to be highly controversial.

               The degree to which the possible effects on the human environment are
                 highly uncertain or involve unique or unknown risks.

               Whether the action is related to other actions with individually
                 insignificant but cumulatively significant impacts. Significance exists if
                 it is reasonable to anticipate a cumulatively significant impact on the
                 environment. Significance cannot be avoided by terming an action
                 temporary or by breaking it down into small component parts.

               The degree to which the action may adversely affect an endangered or
                 threatened species or its habitat that has been determined to be critical
                 under the ESA.

               Whether the action threatens a violation of Federal, State, or local law
                 or requirements imposed for the protection of the environment.

Id. § 1508.27(b)(3)–(5), (7), (9)–(10).

        62.   NEPA requires agencies to take a hard look at the direct, indirect, and
cumulative impacts of a proposed action to inform its decision about whether a proposed
action significantly impacts the environment. Id. §§ 1502.16, 1508.8, 1508.25(c).



                                            15
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 17 of 52



       63.    Agencies must also take a hard look at mitigation measures for a proposed
action in order to evaluate the severity of the action’s adverse effects. Id. §§ 1502.14(f),
1502.16(h), 1508.25(b)(3). A reasonably complete discussion of mitigation measures
requires an assessment of whether the proposed mitigation measures will be effective.
Agencies also must adopt a monitoring and enforcement program for any mitigation. Id.
§ 1505.2(c); see also id. § 1505.3 (providing that agencies should “provide for
monitoring to assure that their decisions are carried out”).
III.   The Administrative Procedure Act
       64.    The APA confers a right of judicial review on any person adversely
affected by final agency action, and provides for a waiver of the federal government’s
sovereign immunity. 5 U.S.C. §§ 701–06.
       65.    Upon review of agency action, the court shall “hold unlawful and set aside
agency action . . . found to be . . . arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.” Id. § 706(2). An action is arbitrary and
capricious “if the agency has relied on factors which Congress has not intended it to
consider, entirely failed to consider an important aspect of the problem, offered an
explanation for its decision that runs counter to the evidence before the agency, or is so
implausible that it could not be ascribed to a difference in view or the product of agency
expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
43 (1983). Further, “the agency must . . . articulate a satisfactory explanation for its
action including a rational connection between the facts found and the choice made.” Id.
(quotations and citations omitted)).
                                STATEMENT OF FACTS
I. The San Pedro River and Watershed
          A. The Last Major Free-Flowing River in the Desert Southwest
       66.    The San Pedro River is one of the most significant perennial undammed
desert rivers in the United States and is unquestionably an aquatic resource of
international ecological importance.




                                              16
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 18 of 52




       67.   The River and its surrounding cottonwood-willow forest support one of the
most important corridors for millions of migratory songbirds in the United States. It also
serves as important habitat for many other species of plants, fish, and wildlife, and
provides a unique refuge for many threatened or endangered species protected by the
ESA, including the jaguar, western yellow-billed cuckoo, southwestern willow
flycatcher, northern Mexican gartersnake, and Huachuca water umbel.
       68.   The San Pedro River is also a globally important bird area. Thousands of
bird watchers visit the San Pedro River each year to view native and migrating
songbirds, generating millions of dollars in economic activity for the local economy.
The total economic effect from watchable wildlife activities in Arizona in 2011 was
estimated at $1.4 billion, which includes $14.2 million dollars in retail sales in Cochise
County and $179.5 million in retail sales in Pima County.




                                            17
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 19 of 52



         B. The San Pedro Riparian National Conservation Area
       69.   In 1988, Congress recognized the importance of the San Pedro River and
designated 36 miles of the river’s upper basin as the SPRNCA. Congress mandated that
SPRNCA be managed “to protect the riparian area and the aquatic, wildlife,
archeological, paleontological, scientific, cultural, educational, and recreational
resources of the public lands surrounding the San Pedro River.” 16 U.S.C. § 460xx(a).
       70.   The United States holds an express federal reserved water right to
accomplish the purposes of the SPRNCA reservation. Congress reserved federal water
rights in “a quantity of water sufficient to fulfill the purposes” of the SPRNCA, id. §
460xx-1(d), including rights to springs and to groundwater to support riparian
vegetation, id. § 460xx(a).
       71.   St. David Cienega is a large groundwater-fed wet marsh within the northern
boundary of the SPRNCA and lies adjacent to the San Pedro River floodplain. The
Bureau of Land Management (BLM) manages this site as a Research Natural Area
within the SPRNCA. Due to the extent of species supported by St. David Cienega, the
Audubon Society included it as a part of the San Pedro Important Bird Area.
       72.   A retired Fish and Wildlife Service (FWS) employee observed a ten-meter
long and approximately 0.5 meter wide patch of endangered Huachuca water umbel in
May of 2017 next to St. David Monastery. This stretch of the San Pedro River is
intermittent and depends heavily on discharge flows from the St. David Cienega.
       73.   St. David Cienega is an important indicator of the health of SPRNCA and
the San Pedro River. Recent declines in water depth at St. David Cienega and the area
of wetted land, and the loss of wetland vegetation, threaten the ecological integrity of the
San Pedro River basin, and for the St. David Cienega in particular.
         C. Groundwater Pumping Threatens Surface Flows Along the San Pedro
            River and at SPRNCA.
       74.   The San Pedro River, SPRNCA, and their lush corridors of riparian habitat
depend on groundwater contributions from the regional aquifer. Pressure in the regional




                                            18
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 20 of 52



aquifer causes groundwater to move from the deep, regional aquifer, up into the shallow
aquifer, and then into the River as baseflow. Without baseflow, the ecological function
of the River is impaired, and the purposes of SPRNCA are undermined.
       75.   Groundwater studies have demonstrated that an area of vertical flow
between the deep and shallow systems is likely present along the San Pedro River near
St. David Cienega.
       76.   Chris Eastoe, a hydrologist and expert in isotope geochemistry, conducted
isotope testing at St. David Cienega in 2017. His results demonstrated that surface
discharges at the Cienega were isotopically and thermally similar to the confined
aquifer. These results clearly show that there is a hydrologic connection between the
confined aquifer and the surface flow system of the San Pedro River at St. David
Cienega.
       77.   In 2018, Eastoe conducted additional isotope testing and confirmed that
there is a permeable zone connecting the San Pedro River to the confined aquifer at St.
David Cienega. Due to this connection, large increases in groundwater withdrawal from
the confined aquifer would likely effect groundwater discharge from the aquifer at the
Cienega and nearby springs.
       78.   Groundwater pumping is the greatest threat to the San Pedro River because
it lowers the water table and creates an expanding cone of depression. The expanding
cone of depression eventually “captures” water from the aquifer that would have
otherwise reached the surface near the River and sustained riparian habitat or River and
spring flows. Drawdown associated with the cone of depression also reduces the
groundwater volume in storage in the aquifer.
       79.   Even small reductions in the aquifer caused by groundwater pumping could
reduce the aquifer’s artesian head, or the aquifer’s natural pressure that forces water to
the ground surface, thereby eliminating or even reversing flows at seeps and springs near
St. David Cienega.




                                            19
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 21 of 52



       80.    Groundwater pumping is already reducing stream flow levels along the San
Pedro River. Over the last several decades, the rate of groundwater pumping from
aquifers feeding the San Pedro River has far exceeded the rate of recharge of water to
the aquifer, creating a groundwater “deficit.” This pumping has begun to dry up the San
Pedro River and its riparian vegetation and springs, leaving the San Pedro River with
little or no water to spare.
       81.    Because there is a time lag between groundwater pumping and the point at
which pumping affects a river, a well’s effects on baseflows may not be fully realized
until decades after the well stops pumping. This is because the cone of depression
created by groundwater pumping gradually radiates laterally until its edge is close
enough to a stream that it begins to affect baseflows.
          D. Groundwater Pumping Threatens Riparian Habitat Along the San
             Pedro River.
       82.    There is a cause-and-effect relationship between groundwater drawdown
and loss of riparian habitat:
       The reduction in groundwater lowers the water table, while the reduction in
       streamflow reduces the length, width, and depth of wetted streambed. The
       net result is reduced plant regeneration, herbaceous and shrub growth, tree
       survival, foliar cover, woodland width, and prey abundance that coincides
       with the reduced length, width, and depth of wetted streambed and depth to
       groundwater.

FISH AND WILDLIFE SERV., DEP’T OF THE INTERIOR, AMENDED FINAL
REINITIATED BIOLOGICAL AND CONFERENCE OPINION FOR THE ROSEMONT
COPPER MINE, PIMA COUNTY, ARIZONA 242 (2016).
       83.    Even minor declines in groundwater levels can have devastating impacts on
riparian vegetation and the associated ecosystem. Increasing depths to groundwater will
eventually change the species composition of a sites’ riparian community, i.e.,
hydroriparian communities would suffer decreased vigor and extent, and transition to a
xeroriparian community.




                                           20
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 22 of 52



       84.    Cottonwood-willow gallery forests require fairly persistent streamflows and
shallow (high) groundwater depths to survive. This habitat will die off wherever the San
Pedro River dries up.
       85.    If the water table in the Benson subarea continues to drop, sufficient
groundwater likely would not reach the surface to support the springs and riparian
vegetation in the SPRNCA.
         E. Surface Water Diversions Threaten the San Pedro River
       86.    Desert washes provide important ecological and hydrological functions.
Among other things, desert washes help reduce erosion and improve water quality,
recharge groundwater, provide wildlife habitat and migration corridors, and filter water.
       87.    Desert washes are lined with larger and denser vegetation than the
surrounding habitat, thereby providing forage, cover, and nesting or denning habitat for
desert animals. This vegetation is known as xeroriparian habitat.
       88.    Filling desert washes can alter the volume, duration, and frequency of water
flows from those washes into downstream waters. Filling desert washes also can alter
the amount of sediment transported from the washes into downstream waters. Changes
in sediment transport from the washes can alter downstream riparian habitat and the
washes’ xeroriparian habitat. Such habitat alterations can harm wildlife and aquatic
ecosystems.
         F. Climate Change Will Exacerbate Threats to the San Pedro River
       89.    A group of expert hydrologists studied and modeled the impacts of climate
change on eight aquifers in the southwest United States, including the San Pedro basin.
They found that existing data demonstrate that groundwater recharge in the San Pedro
basin will decrease from between 30% to 100% over the next 100 years.
       90.    The EPA has also noted that climate change will worsen already fragile
conditions in the southwest, explaining that groundwater pumping in the region is
already lowering water tables in this region.




                                            21
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 23 of 52



        91.   A group of climate scientists also found that, based on modeling climate
 change simulations, “the risk of a decade-scale drought occurring this century is at least
 50% for most of the greater southwestern United States and may indeed be closer to
 80% . . . . The probability of multidecadal megadrought is also high: the likelihood of a
 35-yr event is between 10% and 50%.”
II.    The “Villages at Vigneto” Master-Planned Community
          A. El Dorado’s Plan for an Integrated Community
        92.   In 2006, Pulte Homes proposed, and received preliminary approval from
 the City of Benson, to construct an 8,212-acre master-planned community, known as the
 Whetstone Ranch, adjacent to the San Pedro River. Pulte Homes obtained a 404 Permit
 from the Corps for the proposed development. However, Pulte Homes never received
 final approval to construct the development from the City of Benson. As a result, the
 preliminary approval lapsed, and Pulte Homes did not develop the property. Rather, it
 sold approximately 12,339 acres of undeveloped lands to El Dorado in May 2014.
        93.   El Dorado now plans to construct a 12,167-acre master-planned
 community, known as the Villages at Vigneto on these same lands.
        94.   El Dorado spent two and a half years developing a Community Master Plan
 (Master Plan) for the Villages at Vigneto. As El Dorado states, the Master Plan was
 “carefully considered and dynamically planned” to ensure a “harmonious,” “cohesive,”
 “connected,” and “integrated” community.
        95.   According to the Master Plan, El Dorado plans to build the Villages at
 Vigneto around a “Town Center”—the “heart of the community”—which would be
 located on a series of community lakes and contain a mix of commercial and office uses,
 as depicted below.




                                            22
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 24 of 52




       96.   The proposed development would include residences (28,000 dwellings),
commercial developments (271 acres/3 million square feet), golf courses (four, totaling
546 acres), a resort (220 acres), open spaces (1,624 acres), and a Town Center (115
acres), among other things.
       97.   The proposed development would generate 237,607 vehicle trips per day.
       98.   To safely and efficiently handle this volume of traffic, El Dorado prepared
a Transportation Master Plan, which sets forth an integrated transportation network that
would rely on a series of looping arterial, collector, and local roadways to provide
internal circulation within the project and access to State Route 90.
       99.   The Transportation Master Plan predicts that the majority of vehicle trips
would begin and end within the Vigneto development due to this interconnected
transportation network, thereby reducing the need for vehicles to exit the development
and use State Route 90. This network also ensures that emergency services, such as
police and fire crews, can respond to any emergency within the Vigneto development in
less than five minutes.




                                            23
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 25 of 52



       100. The proposed transportation network would also include a network of
multi-use paths for golf carts or similar electric vehicles, which would reduce internal
trips via automobile by 60% and limit traffic noise, pollution, and congestion. By
placing emphasis on multi-use paths, El Dorado claims that the transportation network
would encourage greater neighborhood interaction and a more attractive environment.
       101. The lifestyle of the residents within the Villages at Vigneto depends largely
on the degree of mobility/access that the roadways, multi-modal pathways, and
sidewalks provide. Transportation infrastructure must provide connectivity to regional
roadways, address traffic control needs, and create well-coordinated circulation
throughout the development.
       102. El Dorado prepared a preliminary traffic analysis to ensure that the
proposed transportation network would be safe, efficient, and meet traffic control needs.
The report assumed the vast majority of vehicle travel would be satisfied internally by
alternate means (i.e. golf carts), and thus would not depend on State Route 90. Even
with this interconnected network and alternate modes of transport, the increased traffic
along State Route 90 would border on unstable flows. State Route 90 only has the
capacity to handle 30,600 vehicles per day.
       103. The City of Benson approved the Master Plan for the 12,167-acre Villages
at Vigneto because it determined that the Master Plan sets forth design parameters to
ensure that the proposed development complies with the City’s General Development
Plan, including the requirements for land use and circulation.
       104. The City of Benson prohibited El Dorado from making any major
amendments to the Master Plan without approval from the Benson City Council. Major
amendments include, but are not limited to, changing arterial street intersections at
locations other than presented in the plan, or materially changing the objectives or goals
of the Master Plan.
       105. El Dorado signed an agreement with the City of Benson to develop the
Villages at Vigneto consistent with the approved Master Plan.




                                            24
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 26 of 52



       106. El Dorado applied to the City of Benson to form ten special taxation
districts to secure financing for the construction and acquisition of public infrastructure
for the Vigneto development, as set forth in the Master Plan. The City of Benson
approved the formation of all ten special taxation districts.
       107. El Dorado would rely on these taxation districts to raise almost $1 billion in
public financing needed to develop the infrastructure and utilities essential to the Master
Plan. This funding is contingent on El Dorado’s compliance with the Master Plan. With
this money, El Dorado plans to develop the districts in sequential order on an accelerated
timeline, commencing with Units 1 through 9, and moving on to the remaining units
(Units 10–14). The Master Plan projects a twenty-year buildout.
       108. El Dorado has acquired all 12,167 acres of land subject to the Master Plan.
El Dorado continues to acquire additional lands adjacent to the Villages at Vigneto
development. El Dorado signed a new development agreement with the City of Benson
allowing it to expand the Vigneto development by an additional 2,433 acres on adjacent
or contiguous lands that it now owns or will purchase.
       109. El Dorado has aggressively marketed the Villages at Vigneto as a
world-class community that facilitates a socially interactive lifestyle found nowhere else
in North America. El Dorado created a marketing video for the Villages at Vigneto,
which is available online at https://vignetoaz.com/. The marketing video reinforces El
Dorado’s reliance on the interconnected transportation network and system of
interrelated villages to develop a cohesive 12,167-acre community.
         B. El Dorado Seeks 404 Permits through a Phased Permitting Process
       110. In June 2016, the Corps suspended the 404 permit for the prior Whetstone
Ranch proposal. No development has occurred since then.
       111. Even though the City of Benson approved the Master Plan’s cohesive
12,167-acre plan for the Villages at Vigneto, El Dorado asked the Corps to reinstate the
404 Permit for just the prior Whetstone Ranch proposal, which covered only 8,212
acres. If El Dorado can secure the 404 Permit for 8,212-acres, it asserts that it will




                                            25
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 27 of 52



obtain additional 404 Permits for the remaining 3,955 acres of the Vigneto development
at a later time.
       112. In October 2017, the Corps initiated the process of evaluating whether to
reinstate, modify, or revoke the 404 Permit for the prior Whetstone ranch proposal. The
Corps based its permit boundary on the prior 8,212-acre Whetstone Ranch proposal, not
the 12,167-acre Villages at Vigneto development proposed by El Dorado.
       113. The Corps labeled its 8,212-acre permit boundary as Phase I of the Vigneto
Development. The Master Plan does not, however, identify an 8,212-acre “phase” of the
planned development.
       114. The so-called “Phase I” permit boundary does not align with the boundaries
of the significantly larger 12,167-acre proposed Villages at Vigneto.
       115. The permit boundary used by the Corps does not align with the planning
units laid out in the Master Plan, either. Multiple planning units overlap and extend
beyond the 8,212-acre permit area, including Units 10 and 11.
       116. The remaining planning units (Units 12–14), which are outside of the
8,212-acre permit boundary, do not contain core elements of the development like the
Town Center or Golf Center. Nor do they contain any Information Centers, Community
Recreation Centers, or Public Services. The remaining planning units contain unique
elements, such as the 220-acre resort, that are part of El Dorado’s comprehensive vision
for the Villages at Vigneto.
          C. El Dorado Needs a 404 Permit to Develop an Integrated Master-
             Planned Community
       117. El Dorado requested the 404 Permit for the Vigneto development based on
its purpose and need to develop “a master-planned community with interrelated villages
in or proximate to the City of Benson, Arizona, and proximate to regional transportation
infrastructure.”
       118. The Corps stated that the overall project purpose is to build a master-
planned community consisting of residential, commercial, and recreational facilities,




                                           26
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 28 of 52



including all appurtenant features such as building pads, roads, and utilities, in the
Benson, Arizona, area that is proximate to local, regional, and national transportation
facilities. It noted that El Dorado seeks to construct a development with interrelated
villages and a well-coordinated transportation network that provides for circulation
throughout the development.
       119. The Corps’ 8,212-acre permit area is characterized by a dense network of
475 acres of braided ephemeral streams directly tributary to the San Pedro River. There
are at least 75 miles of jurisdictional washes (i.e., waters of the United States) within the
permit boundary. These ephemeral washes weave across the project site, as depicted by
the red lines in the map below.




                                             27
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 29 of 52



       120. El Dorado would need to fill these jurisdictional washes, at over 350
locations broadly dispersed across the site, to develop the transportation network and
utility crossings essential to the Master Plan, as depicted below:




       121. El Dorado would also have to fill jurisdictional washes to achieve the
“harmonious” balance of uses set forth in the Master Plan, including residential housing,
commercial development, golf courses, recreation centers, and parks.
       122. El Dorado requested a 404 Permit to fill 51 acres of jurisdictional waters
associated with the 8,212-acre permit area.




                                              28
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 30 of 52



       123. The jurisdictional washes on the site are so ubiquitous that El Dorado
requested a special “flexibility” condition in the permit to allow fill activities anywhere
along the 475-acres of ephemeral washes on the property, instead of at fixed locations.
       124. El Dorado submitted a Habitat Mitigation and Monitoring Plan (HMMP) to
mitigate the impacts to jurisdictional washes. The HMMP includes onsite mitigation
activities (i.e., avoiding jurisdictional washes on the Vigneto development and upland
buffers) as well as activities on a 144-acre offsite parcel along the San Pedro River.
III.   Granting a 404 Permit Will have a Significant Impact on the Environment.
            A. The Vigneto Development Threatens The San Pedro River and
               SPRNCA.
       125. The Vigneto development would significantly impact the San Pedro River
and the SPRNCA by altering surface runoff patterns within the watershed and increasing
the depth to groundwater.
                    1.      The Vigneto Development Would Alter Surface Runoff
                            Patterns.
       126. Hydrologists with the U.S. Department of Agriculture (USDA) and EPA
conducted a hydrologic modeling study of the previously proposed Whetstone Ranch
development to assess the impacts of that development on the San Pedro River. Their
results “definitively indicate that the proposed land-use changes [for the Whetstone
Ranch] will result in significant alteration of the hydrologic regime both within and
downstream of the impacted watersheds where they empty into the San Pedro River.”
       127. Increases in sediment yield would be the most significant for the smaller,
more frequent rainfall events. For the two-year, one-hour event, average runoff and
sediment yield increased 413% and 231%, respectively, for the Whetstone Ranch
proposal.
       128. The Vigneto development is at least 3,955-acres larger than the Whetstone
Ranch proposal modeled by the USDA and EPA hydrologists, increasing impervious
surfaces within the same watersheds. Runoff from Vigneto, thus, would be even greater




                                            29
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 31 of 52



than that amount projected for Whetstone Ranch, with even more severe impacts to the
San Pedro River and wildlife that depends upon the River.
         129. Increased surface runoff and/or sediment yield would result in harmful
impacts to the aquatic ecosystem. These impacts would include more frequent and
severe flooding, stream channel adjustment, stream bank erosion, water quality
degradation from sedimentation and contaminant transport, habitat destruction and
decreased biological diversity.
                     2.     Groundwater Pumping Would Increase Depth to
                            Groundwater and Capture Surface Flows.
         130. The City of Benson allocated 12,000 acre-feet of water per year to the
Villages at Vigneto, nearly 15 times Benson’s current groundwater demand of
approximately 800 acre-feet per year.
         131. El Dorado would need at least 6,032 acre-feet per year for the 8,212 acres
of the development in the permit area and up to 8,427 acre-feet per year for the entire
12,167-acre development.
         132. Groundwater pumping at the Vigneto development poses two threats to
surface flows on the San Pedro River. First, pumping intercepts groundwater flowing
east from the Whetstone Mountains that otherwise would flow into the San Pedro River
and maintain the River’s base-flows. Second, groundwater pumping lowers the water
table in the regional aquifer to levels that are too low for the aquifer’s groundwater to
flow into the alluvial aquifer and the San Pedro River.
         133. Dr. Robert Prucha, an expert in hydrogeology and water resource
engineering, updated a prior, peer-reviewed groundwater model to evaluate the potential
impacts of groundwater pumping at the Villages at Vigneto development. The
groundwater model predicts that groundwater pumping at the Vigneto development
would spread to distant quarters of the aquifer system due to the effects of the confining
layer.




                                            30
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 32 of 52



       134. The model predicts that groundwater pumping at the Vigneto development
could drawdown the aquifer below the San Pedro River east of the Development Project
by 10 meters after 100 years. The groundwater model also predicts that groundwater
drawdown could adversely impact spring flow in the St. David Cienega area on the order
of 0.25 to 0.45 meters after 100 years.
       135. Another expert hydrologist reviewed Dr. Prucha’s groundwater model,
concluding that the model is reasonable given that St. David Cienega is a known
discharge point for groundwater in the basin. The same hydrologist rejected the Corps’
prior assumption that the groundwater aquifer was not connected to the unconfined
aquifer that feeds the San Pedro River and St. David Cienega.
       136. The magnitude of predicted drawdown would have a significant impact on
the San Pedro River along this stretch, which is already losing water to the aquifer. The
projected drawdown would increase depth to groundwater, eventually resulting in the
loss of riparian communities (i.e., hydroriparian communities would suffer decreased
vigor and extent, eventually transitioning to a xeroriparian community).
       137. The projected groundwater drawdown could also capture groundwater
discharges at St. David Cienega, potentially impairing riparian habitat at the SPRNCA
and infringing on the federally reserved groundwater rights that support these areas.
       138. Climate change will exacerbate the impacts of groundwater drawdown on
the San Pedro River, the SPRNCA, and riparian habitat.
          B. The Vigneto Development Would Negatively Impact Listed Species and
             Critical Habitat
       139. The Vigneto development would cause a suite of habitat loss-related
impacts to the western-yellow billed cuckoo, southwestern willow flycatcher, northern
Mexican gartersnake, and Huachuca water umbel, including their proposed and final
critical habitat.
       140. All of these species depend on suitable habitat along the San Pedro River
for their survival. The southwestern willow flycatcher is an obligate riparian bird, the




                                           31
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 33 of 52



western yellow-billed cuckoo is strongly associated with riparian and adjoining upland
areas, the northern Mexican gartersnake is strongly aquatic (although it does range well
into upland areas when foraging), and the Huachuca water umbel is a semi-aquatic plant
that occurs in streams and riparian areas.
       141. Any appreciable (i.e. measurable) loss of stream flow, regardless of its
cause, constitutes an adverse effect on threatened and endangered aquatic species, and,
as applicable, proposed and final critical habitat.
       142. Groundwater pumping at the Vigneto development would increase the
depth to groundwater, thereby negatively impacting these species by reducing (1)
surface flows and riparian and mesquite habitat quality and quantity, (2) prey
population, and (3) flood flows that promote regeneration, as well as scouring out any
regeneration that grows in the stream channel.
       143. Groundwater pumping would likely cause a transition of the San Pedro
River from a hydroriparian to xeroriparian corridor with significant adverse effects on
the western yellow-billed cuckoo, southwestern willow flycatcher, northern Mexican
gartersnake, and Huachuca water umbel.
       144. Climate change would further exacerbate the impacts of groundwater
drawdown on these species.
       145. In addition, the Vigneto development would transform thousands of acres
of upland habitat into impervious surfaces. The increased runoff and sediment generated
by these impervious surfaces would adversely affect yellow-billed cuckoos, northern
Mexican gartersnakes, and southwestern willow flycatcher that depend on downstream
habitat along the San Pedro River, including designated and proposed critical habitat.
       146. The Vigneto development would also eliminate upland habitat designated
as critical habitat for the jaguar and likely used by the western yellow-billed cuckoo.




                                             32
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 34 of 52



IV.   The EPA and Public Urge the Corps to Analyze the Effects of the Vigneto
      Development.
       147. The EPA submitted multiple comment letters urging the Corps to prepare a
NEPA analysis based on the Master Plan to adequately address the direct, secondary,
and cumulative impacts of the 12,167-acre master-planned community. In addition, the
EPA explained that the Corps needed to ensure adequate mitigation of impacts to
jurisdictional waters of the United States.
       148. During the Corps re-evaluation of the 404 Permit following its suspension
in 2016, EPA reiterated its prior objections to the 404 Permit for the Whetstone Ranch,
including (1) the limiting of the Corps’ NEPA scope of analysis area through an
unrealistic, impracticable “no federal action” alternative which fails to meet the project
purpose; (2) the lack of an adequate analysis of alternatives to demonstrate the
maximum practicable level of avoidance and minimization of adverse impacts to waters
of the United States, as required by Section 404(b)(1) of the CWA; and, (3) the lack of
an adequate compensatory mitigation plan to replace the functions and values of waters
lost to unavoidable impacts.
       149. Pursuant to 40 C.F.R. § 230.12(a)(3)(iv), the 404(b)(1) Guidelines and
NEPA, the EPA recommend that the Corps reconsider its findings, require meaningful
compliance from the applicant, or deny the permit.
       150. The Corps identified a total of 4,467 letters, emails, or phoned-in
comments. In addition, the public submitted approximately 15,000 letters roundly
condemning the proposed 404 Permit due to the unanalyzed impacts of groundwater
pumping on the San Pedro River and ecosystem.
       151. Plaintiffs submitted comments to the Corps on December 4, 2017, urging
the Corps to prepare a thorough EIS analyzing the environmental impacts of the Villages
at Vigneto development.




                                              33
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 35 of 52



       152. Plaintiffs submitted additional comments to the Corps on January 12,
March 16, and June 15, 2018, identifying new information regarding the impacts of the
proposed Vigneto development.
V.    The Corps Limits Its Analysis of the Vigneto Development.
       153. On October 17, 2018, the Corps finalized an EA and Statement of Findings
in connection with the 404 Permit for the 8,212-acre permit area for the Villages at
Vigneto.
           A. The Corps Limits the Scope of Analysis Area and Foregoes
              Preparation of an EIS.
       154. The Corps’ scope of analysis area did not encompass the 12,167-acre
Vigneto development, as proposed by El Dorado in the Master Plan.
       155. Rather, the Corps defined the scope of analysis area to include only 1,775
acres within the Vigneto development, as well as the 144-acre offsite parcel, for a total
of approximately 1,919 acres. The 1,775-acrea onsite area consists of (1) 475 acres of
waters of the United States, (2) 100 acres of upland areas adjacent to the washes to be
filled, (2) 385 acres of primary buffers around all unfilled washes, and (4) 815 acres of
upland secondary buffers around the unfilled washes.
       156. The Corps concluded that the effects of its decision within this scope of
analysis area would not have a significant impact on the environment. Accordingly, the
Corps did not prepare a comprehensive EIS.
       157. The Corps defined its scope of analysis area based on an assumption that
someone else could hypothetically develop the property, separate and apart from the
proposed Vigneto development, without a 404 Permit (i.e., the No Action Alternative).
       158. The Corps concluded that the No Action Alternative was unreasonable and
impracticable because it would not meet El Dorado’s overall project purpose or its need
to develop a cohesive master-planned community on the site.
       159. The Corps explained that several “key objectives, principally related to
transportation and access and to land use” cannot be achieved without the 404 Permit.




                                            34
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 36 of 52



An “effective north-south transportation network” would not be possible due to the
jurisdictional washes crisscrossing the property. As a result, access to the property
would “be limited to right in and right out turning movements” along State Route 90,
precluding an integrated roadway system and constraining “the integration of multi-
modal transportation pathways with parks, golf courses, and the Village Center.”
       160. However, there is no evidence that a hypothetical road system under the No
Action Alternative could handle 237,607 vehicle trips per day—the amount of vehicle
trips projected in the Master Plan for a community of 28,000 residences and commercial
spaces. El Dorado has not prepared a Transportation Master Plan or conducted a
preliminary traffic analysis to ensure that the No Action Alternative includes a safe and
effective transportation network.
       161. Due to the lack of an interconnected transportation network under the No
Action Alternative, residents would rely to a much greater extent on State Route 90 to
provide north-south access to other portions of the hypothetical development. The
resultant increase in vehicle trips would overwhelm the capacity of State Route 90,
which can only handle 30,600 trips per day within an acceptable level of service. Traffic
volumes in excess of 30,600 would lead to forced or breakdown flow. Drivers would
experience at least an 80-second delay at every signalized intersection proposed under
the No Action Alternative for State Route 90 (of which there would be five) and at least
a 50-second delay at every unsignalized intersection (of which there would be 15). Fire,
medical, or police services would not be able to respond to emergencies within 5
minutes.
       162. Additionally, as the Corps recognized in its analysis of the alternatives,
there would be less demand for homes, and thus a decreased absorption rate under the
No Action Alternative. The City of Benson projects a housing unit growth rate of 4%
over the next twenty years, resulting in an increase in total housing units from 3,065 in
2020 to 3,325 units in 2040. There is no evidence the City of Benson would grow by




                                           35
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 37 of 52



over 950% over this time frame—the amount of growth necessary to absorb 28,000 new
residential units.
       163. To compensate for the lack of housing demand, El Dorado claims that it
would develop vineyards and nut orchards on up to 3,000 acres of the 8,212-acre No
Action Alternative.
       164. El Dorado admitted that it would not be able to “meet [its] project purpose”
of developing an interconnected master-planned community or retain its “core concept
of interconnected villages” without a 404 Permit.
       165. Consequently, El Dorado would likely subdivide and sell the property
rather than develop it without a 404 Permit. As the Corps explained with regard to the
scope of analysis area, “[i]t is very likely that under a No Action Alternative
development scenario, the development of the entire project will not be under the control
of a single master developer.”
       166. As such, El Dorado has not developed the details or planning decisions
regarding the No Action Alternative. El Dorado also has no plans and expresses no
intention to develop the additional 3,955-acres of land identified in the Master Plan, if it
does not receive the 404 Permit for the 8,212-acre permit area. The entire development
thus depends on a 404 Permit from the Corps.
       167. El Dorado does not have approval from the Benson City Council to develop
the No Action Alternative, which would require major amendments to the Master Plan
to increase the number of access points along State Highway 90 and materially change
the objectives/goals of the Master Plan.
       168. Without a 404 Permit, no improvements to ephemeral washes will be made.
Therefore, erosion hazard potential and lack of roadway connectivity within any future
development may significantly hinder the potential of the City of Benson to ensure the
required mix of housing to meet the city residential development needs and objectives.
Moreover, the City’s housing potential stock and diversity will significantly be reduced.




                                            36
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 38 of 52



       169. There would be fundamental differences between the No Action Alternative
and the proposed Vigneto development. The No Action Alternative would not result in
similar development since it loses the connectivity essential to a community, which by
its nature contains multiple uses, and numerous uses are limited or eliminated.
         B. The Corps Fails to Objectively Assess Less Environmentally Damaging
            Practicable Alternatives
       170. The Corps claims that it systematically screened alternatives in the EA to
determine whether there were any practicable alternatives to the proposed discharge,
which would have less adverse impacts on the aquatic ecosystem, without causing other
significant adverse environmental consequences.
       171. The EA, however, used two conflicting scopes of analysis to eliminate less
environmentally damaging practicable alternatives to the proposed Vigneto
development.
       172. The Corps used an 8,212-acre scope of analysis to assess whether
alternatives to the Vigneto development were practical. According to the EA, in order to
be practicable, an alternative must be available, achieve the overall project purpose, and
be feasible when considering cost, logistics and existing technology.
       173. The Corps concluded that the No Action Alternative was not practicable
because it would not meet El Dorado’s overall project purpose for a master-planned
community within the 8,212-acre permit area. The Corps also rejected offsite
alternatives because they did not meet the minimum 3,000-acre requirement for
master-planned communities.
       174. The Corps used a narrower 1,919-acre scope of analysis to determine
whether each alternative would cause other significant adverse environmental
consequences. Within this narrow scope of analysis, the Corps reasoned that granting a
404 Permit for the Vigneto development was less environmentally damaging than other
alternatives because it includes restrictive covenants to protect 1,624 acres of avoided
ephemeral washes and upland buffers on the development site, and restoration activities




                                            37
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 39 of 52



on the 144-acre offsite parcel. By comparison, the Corps reasoned that the No Action
Alternative would have other significant environmental impacts within the 1,919-acre
scope of analysis area.
         175. The Corps did not use an 8,212-acre scope of analysis to assess whether the
Vigneto development or the No Action Alternative would cause other significant
environmental impacts.
         176. The Corps did not consider the use of spanned crossings or other measures
to avoid or minimize discharges into waters of the United States under the preferred
alternative. However, it determined that, under the No Action Alternative, El Dorado
could avoid waters of the United States by using spanned crossings without placement of
any structures (concrete, metal culvert or gunnite) in the channel bottoms. El Dorado
could also complete utility crossings without direct impact to any waters of the United
States by using jack and bore, directional drilling, or placement within the road crossing
spans.
           C. The Corps Fails to Adequately Mitigate the Impacts of the Project.
         177. The Corps determined that compensatory mitigation was necessary to offset
the unavoidable impacts of the dredge and fill activities for El Dorado’s proposed
development under the 404 Permit.
         178. The HMMP purports to provide for compensatory mitigation “in
perpetuity” for the unavoidable impacts of the permitted activity, i.e., the filling of 51
acres of jurisdictional washes on the development site.
         179. The HMMP includes activities on the development site, such as avoidance
of 424 acres of ephemeral washes and 1,200 acres of primary and secondary buffers
within the associated upland habitat of the ephemeral washes.
         180. The HMMP also includes activities on a 144-acre offsite parcel located just
northeast and downstream of the development site along the San Pedro River. The
offsite parcel encompasses the active San Pedro River channel and associated riparian




                                             38
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 40 of 52



habitat, adjacent active and abandoned floodplains, an artesian well and associated
wetland habitat, and fallowed agricultural fields.
        181. El Dorado proposes to undertake habitat restoration and erosion control
activities on the offsite parcel, including (1) stabilizing and grading active gully head cut
erosion by installing rock chutes and rip raps; (2) planting native trees and shrubs, and
seeding with a native seed mix in a reclamation area around gully areas, around the
artesian well, and in the active floodplain along the San Pedro River; and (3)
revegetating of the fallowed agricultural fields.
        182. The Corps relied on the onsite and offsite mitigation lands, as included in
the HMMP, to conclude that El Dorado provided adequate compensatory mitigation for
the unavoidable impacts of filling 51 acres of ephemeral washes on the development
site.
        183. At the same time, the Corps relied on the onsite and offsite mitigation
activities to conclude that granting a 404 Permit was the least environmentally damaging
practicable alternative, as noted above.
        184. The HMMP assumes that the habitat restoration activities would be
successful if the basic natural processes that support mesquite woodland habitat are still
in place (e.g., depth to groundwater, hydrology, and soils).
        185. For example, the HMMP proposes to plant 400 cottonwoods on the offsite
parcel, which require fairly persistent streamflows and shallow (high) groundwater
depths to survive. The HMMP identifies the depth to alluvial groundwater on the offsite
parcel as approximately 44 to 53 inches, and proposes to plant the cottonwoods with the
rootball at least 48 inches below the ground surface and as close to the water table as
possible.
        186. The HMMP also presumes that the preservation, maintenance, and
enhancement of the artesian well/wetland complex will successfully provide a perennial
water source to wildlife in an area where surface water is limited. These wetlands




                                            39
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 41 of 52



expand and contract depending on fluctuations in groundwater discharge from this
system.
       187. The Corps did not analyze the impacts of groundwater pumping at the
Vigneto development on these proposed mitigation activities or the cumulative impacts
of climate change. As discussed above, though, the Vigneto development would
significantly lower depth to groundwater and hydrology thereby depleting, or even
eliminating, surface flows in the San Pedro River and adversely affecting the River’s
riparian habitat.
       188. Groundwater pumping at the Vigneto development could result in
drawdown of the aquifer below the San Pedro River near the offsite parcel by 10 meters
after 100 years. The anticipated drawdown could eliminate surface flows at the artesian
well on the offsite parcel. Absent the source of water at the artesian well, the wetland
area within the mitigation site would no longer support wetland hydrology and the
wetland soils and vegetation would cease to exist at the site over time.
       189. The anticipated drawdown could lower groundwater levels by 33 feet,
adversely affecting El Dorado’s proposal to plant 400 cottonwood trees. Climate change
would further exacerbate these impacts. No supplemental watering is proposed for
cottonwood plants in the HMMP.
       190. The HMMP also acknowledges that active head cut erosion is an on-going
problem contributing to habitat degradation and water quality concerns on the offsite
parcel. The HMMP thus proposes the construction of a rock chute at the head cut and
installation of rip rap in the channel immediately downgradient of the new chute to
stabilize the advancing head cut. The HMMP claims these measures would prevent
habitat degradation and protect the artesian well/wetland complex from future
degradation.
       191. The proposed Vigneto development would, however, increase runoff and
erosion, as documented above. There is no evidence the erosion control measures in the




                                           40
 Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 42 of 52



HMMP would be adequate to protect the offsite parcel given the projected increased
runoff and erosion from the development.
       192. The HMMP provides for a 5-year monitoring period once mitigation
activities are complete. This monitoring period does not account for the 20-year
buildout of the Vigneto development or the delayed effects of groundwater pumping and
surface runoff on surface and subsurface flows.
       193. As discussed above, there is a time lag between groundwater pumping and
the point at which pumping effects would reach the San Pedro River, such that the
effects of pumping on baseflows may not be fully realized until decades after pumping
ceases. A 5-year monitoring period would not capture these impacts.
       194. By the time the monitoring period ends, El Dorado would have constructed
less than one-fourth of the Vigneto development.
VI.   The Corps Grants a 404 Permit for the Villages at Vigneto.
       195. The Corps granted El Dorado a 404 Permit for 8,212 acres of the Villages
at Vigneto development on October 17, 2018. The Corps did not notify the public of its
decision.
       196. The Permit contains a special condition requiring compliance with the
HMMP to mitigate the impacts on jurisdictional waters of the United States.
       197. The permittee (El Dorado) must provide notification, either written or
verbal, to the Corps at least one week prior to the start of work, as to the anticipated
beginning and ending dates of each unit’s (Units 1-9) construction in the 8,212-acrea
permit area.
       198. Upon information and belief, El Dorado has not yet provided the Corps
with any notification of construction activities.
                            FIRST CAUSE OF ACTION
            (Violation of NEPA and APA – Inadequate Scope of Analysis)
       199. Plaintiffs reallege and incorporate by reference the preceding paragraphs.




                                             41
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 43 of 52



       200. NEPA requires federal agencies to analyze and disclose any adverse
environmental effects which cannot be avoided should the proposed federal action be
implemented. 42 U.S.C. § 4332(C)(ii).
       201. As expressed in the Corps’ regulations, the scope of analysis must “address
the impacts of the specific activity requiring a [Corps] permit and those portions of the
entire project over which the district engineer has sufficient control and responsibility to
warrant Federal review.” 33 C.F.R. Pt. 325, App. B § 7(b)(1).
       202. The Corps has “control and responsibility” over portions of a project in
which “the Federal involvement is sufficient to turn an essentially private action into a
Federal action. These are cases where the environmental consequences of the larger
project are essentially products of the Corps permit action.” Id. § 7(b)(2). The crux of
the inquiry is whether jurisdictional “waters must be affected to fulfill the project’s
goals.” White Tanks Concerned Citizens, Inc., 563 F.3d at 1041.
       203. El Dorado and the Corps have conceded that El Dorado cannot fulfill its
goal of developing an interconnected master-planned community on this site without a
404 Permit due to the density and layout of jurisdictional washes. The jurisdictional
washes are dispersed throughout the site in such a way that El Dorado needs to fill the
washes at 350 locations spread broadly across the site to develop a cohesive master-
planned community. Accordingly, the Corps has sufficient control and responsibility
over the Vigneto development, thereby requiring a comprehensive analysis of the effects
of the entire development on the environment.
       204. The Corps 1,919-acre scope of analysis area omits the effects of the
Vigneto development by impermissibly focusing on only the proposed fill, a fraction of
the development, and the mitigation activities under the Permit. As a result, the Corps
overlooked the impacts of degrading 12,167-acres of upland Sonoran desert habitat and
turning this natural habitat into impervious surfaces that would exponentially increase
surface runoff and erosion into the San Pedro River. The Corps also disregarded the
significant impacts of pumping 8,427-acres of groundwater per year, which will lower




                                            42
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 44 of 52



surface and subsurface flows at St. David Cienega and the San Pedro River, irreversibly
damaging the riparian ecosystem and SPRNCA. The Corps must adopt an appropriate
scope of analysis encompassing the entire 12,167-acre proposed Vigneto development,
as set forth in the Master Plan.
       205. By artificially narrowing the scope of analysis area, the Corps violated
NEPA, 42 U.S.C. § 4321, et seq., its implementing regulations, 40 C.F.R. § 1500, et
seq., the Corps’ binding NEPA regulations, 33 C.F.R. Pt. 325, App. B, and this Court’s
precedent.
       206. The Corps’ limited scope of analysis was arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law in violation of the APA. 5 U.S.C. §
706(2)(A).
                            SECOND CAUSE OF ACTION
             (Violation of NEPA and APA – Impermissible Segmentation)

       207. Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       208. NEPA requires agencies to analyze “connected” or “cumulative” actions in
a single EIS. 40 C.F.R. § 1508.25(a)(1), (2). The purpose of this requirement is “to
prevent an agency from dividing a project into multiple actions, each of which
individually has an insignificant environmental impact, but which collectively have a
substantial impact.” Great Basin Mine Watch v. Hankins, 456 F.3d 955, 969 (9th Cir.
2006) (quotations omitted).
       209. The Corps violated NEPA by impermissibly segmenting the Villages at
Vigneto development into a so-called “Phase I” permit area to avoid a finding of
significance under NEPA. The Master Plan, however, contains no mention of a so-
called “Phase I.” In fact, this 8,212-acre permit area does not even align with the
approved Master Plan. Instead, the Corps borrowed this boundary from the prior
Whetstone Ranch proposal, which involved a different developer, expired over a decade
ago, and does not reflect El Dorado’s plan to obtain 404 Permits and develop 12,167
acres of its property into a cohesive, master-planned community.




                                           43
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 45 of 52



       210. As a result of this impermissible segmentation, no document analyzes the
collective impacts of the proposed Vigneto development on the environment.
       211. Even assuming the Master Plan did carve out a so-called “Phase I,” which it
did not, the remaining 3,955-acres of the proposed Vigneto development are
“connected” actions that must be analyzed in a single EIS. 40 C.F.R. § 1508.25(a)(1).
El Dorado planned the Villages at Vigneto as one comprehensive master-planned
community. There is no evidence that the remaining 3,955 acres of the proposed
development would be built without the Corps’ issuance of the 404 Permit to El Dorado
for the 8,212-acre permit area. The remaining portions of the development lack
independent utility, and must be analyzed as part of the Corps’ decision to grant this 404
Permit.
       212. The remaining portions of the Vigneto development are also “cumulative”
actions that must be analyzed in a single EIS. 40 C.F.R. § 1508.25(a)(2). The
remaining 3,955 acres of the Vigneto development are reasonably certain to occur: El
Dorado purchased these lands, developed an integrated plan to develop these lands, and
secured financing approval from the City of Benson for the accelerated buildout of these
lands. Developing an additional 3,955 acres, as set forth in the Master Plan, would
likely result in significant cumulative impacts to the environment by transforming
thousands of acres of upland habitat (including critical habitat for the jaguar) into
impervious surfaces and drawing down groundwater levels by an additional 2,395 acre-
feet per year.
       213. The Corps’ segmentation of the Vigneto development and failure to prepare
a comprehensive EIS was arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law in violation of the APA. 5 U.S.C. § 706(2)(A).
                             THIRD CAUSE OF ACTION
          (Violation of NEPA and APA – Failure to Take a Hard Look at the
                       Direct, Indirect, and Cumulative Impacts)

       214. Plaintiffs reallege and incorporate by reference the preceding paragraphs.




                                            44
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 46 of 52



       215. NEPA requires federal agencies to prepare an EIS for all “major Federal
actions significantly affecting the quality of the human environment.” 42 U.S.C. §
4332(C).
       216. To forego preparation of an EIS, an agency must prepare an EA that
provides sufficient evidence and analysis to support a FONSI. 40 C.F.R. § 1508.9. The
EA must take a hard look at the direct, indirect, and cumulative impacts of each
reasonable alternative to determine if there may be any significant impacts requiring
preparation of an EIS. Id. §§ 1502.16(a), (b), 1508.25(c). Furthermore, the EA must
take a hard look at mitigation measures for a proposed action in order to evaluate the
severity of the action’s adverse effects. Id. §§ 1502.14(f), 1502.16(h), 1508.25(b)(3).
       217. Agencies must consider “both context and intensity” in determining
whether an EIS is required. Id. § 1508.27. Factors relevant to “intensity” include: (1)
the “[u]nique characteristics of the geographic area such as proximity to historic or
cultural resources, park lands, prime farmlands, wetlands, wild and scenic rivers, or
ecologically critical areas”; (2) “[t]he degree to which the effects on the quality of the
human environment are likely to be highly controversial”; (3) “[t]he degree to which the
possible effects on the human environment are highly uncertain or involve unique or
unknown risks”; (4) “[w]hether the action is related to other actions with individually
insignificant but cumulatively significant impacts”; (5) “[t]he degree to which the action
may adversely affect an endangered or threatened species or its habitat that has been
determined to be critical under the Endangered Species Act of 1973”; and (6) “[w]hether
the action threatens a violation of Federal, State, or local law or requirements imposed
for the protection of the environment.” Id. § 1508.27(b)(3)–(5), (7), (9)–(10). Any one
of these factors may be sufficient to require preparation of an EIS.
       218. The Corps relied on a flawed EA to conclude that granting a 404 Permit for
the Villages at Vigneto development would not have a significant impact on the
environment. The EA failed to take a hard look at (1) the impacts of the entire Vigneto
development, including habitat destruction, increased runoff, and groundwater pumping,




                                             45
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 47 of 52



on the unique characteristics of the San Pedro River and SPRNCA, (2) the highly
controversial impacts of the development on groundwater drawdown and surface runoff,
(3) the significant uncertainty regarding the effectiveness of the proposed mitigation
measures, (4) the cumulative impacts of granting a 404 Permit for 8,212 acres of the
Vigneto development when combined with the reasonably foreseeable impacts of the
entire Vigneto development and climate change on upland habitat, surface hydrology,
and riparian habitat; (5) the adverse effects of the Vigneto development on listed species
and critical habitat; and (6) whether and to what degree granting a 404 Permit violates
the CWA and impairs federally reserved water rights at SPRNCA.
       219. As a result of the flawed EA, the Corps’ FONSI and decision to forego
preparation of an EIS were arbitrary, capricious, an abuse of discretion, and not
otherwise in accordance with NEPA, and therefore should be set aside under the APA. 5
U.S.C. § 706(2)(A). Due to the significant impacts of granting a 404 Permit, the Corps
must prepare an EIS to comply with NEPA.
                          FOURTH CAUSE OF ACTION
           (Violation of CWA and APA – Public Interest Determination)

       220. Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       221. The Corps’ public-interest requirement prohibits issuance of a Section 404
Permit if the “district engineer determines that it would be contrary to the public
interest.” 33 C.F.R. § 320.4(a). This far-reaching inquiry requires the Corps to consider
“the probable impacts” of the proposed Vigneto development on “[a]ll factors which
may be relevant to the proposal,” including water supply and conservation, wetlands,
fish and wildlife values, and recreation, among other things.
       222. The Corps overlooked the probable impacts of the proposed Vigneto
development on the public interest, including impacts on surface and baseflows along
the San Pedro River and within SPRNCA; the reduction in groundwater levels
throughout the middle San Pedro River basin; the degradation of thousands of acres of
ephemeral washes and upland habitat; the adverse impacts on hundreds of species of




                                            46
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 48 of 52



wildlife, including listed species and critical habitat; and the potential loss of millions of
dollars of revenue from recreational activities, including bird watching.
       223. Consequently, the Corps’ conclusion that granting the 404 Permit was not
contrary to the public interest, and subsequent issuance of the 404 Permit, was arbitrary,
capricious, an abuse of discretion, and not otherwise in accordance with the CWA and
its implementing regulations. The decision therefore should be set aside under the APA.
5 U.S.C. § 706(2)(A).
                           FIFTH CAUSE OF ACTION
                          (Violation of CWA and APA –
             Least Environmentally Damaging Practicable Alternative)

       224. Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       225. The Corps shall not issue a Section 404 Permit “if there is a [1] practicable
alternative to the proposed discharge [2] which would have less adverse impact on the
aquatic ecosystem, [3] so long as the alternative does not have other significant adverse
environmental consequences.” 40 C.F.R. § 230.10(a).
       226. Furthermore, the Corps shall not issue a 404 Permit if “the proposed
discharge does not include all appropriate and practicable measures to minimize
potential harm to the aquatic ecosystem.” Id. § 230.12(a)(3)(iii). Specifically, the
404(b)(1) Guidelines state that “no discharge of dredged or fill material shall be
permitted unless appropriate and practicable steps have been taken which will minimize
potential adverse impacts of the discharge on the aquatic ecosystem.” Id. §230.10(d).
       227. To ensure an objective analysis, the Corps’ NEPA Guidelines admonish the
agency to use the same scope of analysis for impacts, alternatives, and benefits. See 33
C.F.R. Part 325, Appendix B § 7(b)(3).
       228. The Corps, however, used two conflicting scopes of analysis to create the
impression that granting a 404 Permit for the Vigneto development was the least
environmentally damaging practicable alternative, despite the discharge of fill material
into 51 acres of jurisdictional waters. First, the Corps used an 8,212-acre scope of




                                             47
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 49 of 52



analysis to eliminate alternatives to the proposed action, including the No Action
Alternative, on the grounds that they did not meet the overall project purpose. Second,
the Corps used a narrower 1,919-acre scope of analysis for impacts, creating the false
impression that the proposed development had the least impacts on the environment.
These conflicting scopes of analysis rendered the Corps’ least environmentally
damaging practicable alternative (LEDPA) determination arbitrary, capricious, and
contrary to law.
       229. Furthermore, the Corps has failed to demonstrate that El Dorado has taken
all appropriate and practicable steps to avoid or minimize impacts to jurisdictional
washes, including the construction of crossings (both roads and utilities) without any
direct impact to any waters of the United States.
       230. Consequently, the Corps’ issuance of the 404 Permit was arbitrary,
capricious, an abuse of discretion, and not otherwise in accordance with the CWA and
its implementing regulations. The decision therefore should be set aside under the APA.
5 U.S.C. § 706(2)(A).
                            SIXTH CAUSE OF ACTION
             (Violation of CWA and APA – Failure to Mitigate Impacts)

       231. Plaintiffs reallege and incorporate by reference the preceding paragraphs.
       232. The Corps shall not issue a 404 Permit (1) “unless appropriate and
practicable steps have been taken which will minimize potential adverse impacts of the
discharge on the aquatic ecosystem, and (2) the proposed discharge will not “cause or
contribute to significant degradation of the waters of the United States.” 40 C.F.R. §
230.10(c), (d).
       233. Mitigation activities follow a three-part sequence: avoidance, minimization,
and then compensatory mitigation. Id. § 230.91(c); see also 33 C.F.R. § 320.4(r).
Compensatory mitigation may not be used as a method to reduce environmental impacts
in the evaluation of the least environmentally damaging practicable alternatives. 40
C.F.R. § 230.92 (defining compensatory mitigation to require the “offsetting [of]




                                           48
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 50 of 52



unavoidable adverse impacts which remain after all appropriate and practicable
avoidance and minimization has been achieved”).
       234. The Corps “must determine the compensatory mitigation to be required in a
DA [404] permit, based on what is practicable and capable of compensating for aquatic
resource functions that will be lost as a result of the permitted activity.” Id. §
230.93(a)(1). In making this determination, “the district engineer must assess the
likelihood for ecological success and sustainability, the location of the compensation site
relative to the impact site and their significance within the watershed, and the costs of
the compensatory mitigation project.” Id.
       235. Mitigation efforts must be monitored for an adequate period of time to
ensure the project meets its performance standards and objectives. 40 C.F.R.
§ 230.96(b). Longer monitoring periods are required where the aquatic resources at
issue have slow development rates. Id.
       236. The Corps may condition the issuance of a permit on the implementation of
compensatory mitigation. Id. § 230.12(a)(2).
       237. The Corps failed to ensure that the HMMP would be ecologically
successful and sustainable because it failed to analyze the significant impacts of the full
Vigneto development on the mitigation lands and failed to require a sufficient
monitoring period to ensure the HMMP meets its purpose and goals.
       238. Additionally, the Corps improperly double counted the mitigation activities
provided in the HMMP as both the LEDPA and compensatory mitigation, in violation of
the CWA and the 404(b)(1) Guidelines.
       239. Consequently, the Corps’ decision to issue the 404 Permit was arbitrary,
capricious, an abuse of discretion, and not otherwise in accordance with the CWA and
its implementing regulations. The decision therefore should be set aside under the APA.
5 U.S.C. § 706(2)(A).
                                PRAYER FOR RELIEF
      THEREFORE, Plaintiffs respectfully request that this Court:




                                             49
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 51 of 52



       1.      Declare that the Corps violated NEPA by granting a 404 Permit for the
Villages at Vigneto development without preparing an adequate NEPA analysis;
       2.      Declare that the Corps violated the CWA by granting a 404 Permit without
objectively analyzing whether granting a permit was the least environmentally damaging
practicable alternative and without adequately mitigating the impacts of the 404 Permit
or ensuring that granting a 404 Permit is in the public interest.
       3.      Set aside and vacate Corps’ decision granting a 404 Permit for the Villages
at Vigneto development;
       4.      Issue an injunction ordering Defendants to not approve or otherwise take
action pursuant to any Section 404 Permit for the Villages at Vigneto development,
unless and until Defendants comply with NEPA, the CWA, and their implementing
regulations;
       5.      Order the Corps to prepare an Environmental Impact Statement analyzing
the significant impacts of the proposed project;
       6.      Enter such other declaratory relief, and temporary, preliminary, or
permanent injunctive relief as may be prayed for hereafter by Plaintiffs;
       7.      Award Plaintiffs their reasonable fees, costs, and expenses, including
attorney’s fees, associated with this litigation pursuant to the Equal Access to Justice
Act, 28 U.S.C. § 2412(d), and/or all other applicable authorities; and
       8.      Grant Plaintiffs such additional relief as the Court deems just and proper.

      DATED this 31st day of January, 2019,



                      /s/ Stuart Gillespie
                      Stuart C. Gillespie (CO Bar No. 42861)
                              (pro hac vice pending)
                      Caitlin Miller (CO Bar No. 50600)
                              (pro hac vice pending)
                      Earthjustice
                      633 17th Street, Suite 1600
                      Denver, CO 80202



                                             50
Case 4:19-cv-00048-RCC Document 1 Filed 01/31/19 Page 52 of 52



                sgillespie@earthjustice.org
                Phone: (303) 996-9616
                Fax: (303) 623-8083

                Attorneys for Plaintiffs Lower San Pedro Watershed Alliance;
                Center for Biological Diversity; Sierra Club; Maricopa Audubon
                Society; Tucson Audubon Society; and Cascabel Conservation
                Association




                                      51
